t c memo united_states tax_court canna care inc a california not-for-profit corporation petitioner v commissioner of internal revenue respondent docket no filed date william r mcpike for petitioner randall g durfee and sarah e sexton martinez for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure dollar_figure and dollar_figure for and respectively the issue for decision is whether respondent properly disallowed deductions for petitioner’s operating_expenses pursuant to sec_280e findings_of_fact some of the facts have been stipulated and are so found we incorporate herein by this reference the stipulation of facts filed on date with attached exhibits when the petition was timely filed petitioner’s principal_place_of_business was in sacramento california in california voters approved the compassionate use act of cua to ensure that seriously ill californians had the right to obtain and use marijuana for medical purposes cal health safety code sec west unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure this case was tried before judge diane l kroupa on february and on date judge kroupa retired from the court the court issued an order informing the parties of her retirement and proposing to reassign this case to another judicial_officer for purposes of preparing the opinion and entering the decision based on the record of trial or alternatively allowing the parties to request a new trial pursuant to petitioner’s motion requesting a new trial this case was submitted to judge robert p ruwe on date on date the court issued an order submitting the case to judge harry a haines for disposition on march and this case was tried again before judge haines in the medical marijuana program act was approved to promote uniform and consistent application of the cua clarify the scope of its application and enhance patients’ and caregivers’ access to medical marijuana through collective cooperative cultivation projects id secs west the federal controlled substances act csa however classifies marijuana as a schedule i controlled substance and marijuana is a controlled substance within the meaning of sec_280e 128_tc_173 c f_r sec d west bryan and lanette davies are the parents of six children faced with financial hardship compounded by his children’s mounting tuition expenses mr davies turned to his faith for a solution after much prayer mr davies was convinced that god wanted him to open a medical marijuana dispensary to solve his family’s financial woes petitioner was incorporated under the laws of the state of california on date and is in the business of distributing marijuana for medical purposes as permitted by california law petitioner is a mutual benefit corporation and pursuant to california law is prohibited from distributing marijuana for profit see cal health safety code sec west at the time of its incorporation and for all years at issue mr and mrs davies and an acquaintance jeff cowen were petitioner’s officers and directors in order to purchase medical marijuana from petitioner an individual was required to produce a written recommendation from a physician which was verified by petitioner’s receptionist individuals were not charged a membership fee and paid only for medical marijuana or other products eg books t-shirts and hats that they purchased mr davies determined the price at which petitioner would sell marijuana but the method he used to determine the price is unclear from the record during the years at issue petitioner occupied an approximately big_number square-foot space in a business park the lobby area was open to the general_public and had a table with medical marijuana pamphlets legal information and free bibles after petitioner’s receptionist verified their written physicians’ recommendations individuals were allowed to walk down a hallway into the locked sales area where marijuana was sold the premises also had offices storage rooms restrooms and a break room with a kitchen mrs davies and ryan landers used two of the offices during the years at issue mr landers was a marijuana education activist he and mrs davies were involved in educating the public on the different uses of cannabis organized protests and rallies and arranged for people to be present in court to show support in marijuana-related cases during the years at issue mrs davies testified at hearings before the california state assembly and california state senate on pending medical marijuana legislation she also testified at multiple city council and board_of county supervisor meetings advocating opening access to medical marijuana americans for safe access an organization that supports the medical use of marijuana hosted meetings on petitioner’s premises every other week during the years at issue to accommodate larger meetings petitioner leased additional adjacent space in which became known as crusaders hall petitioner funded mrs davies’ and mr landers’ marijuana activist activities mr davies held a daily prayer pincite p m on petitioner’s premises he mrs davies and other employees including ordained minister terry lee allen sr were willing to listen to comfort and pray with individuals who sought their counsel during the years at issue no one associated with petitioner including its employees officers and directors was a trained healthcare or caregiving professional or had a substantial amount of experience in the healthcare industry at trial mr and mrs davies emphasized petitioner’s community involvement petitioner was involved with local cancer and diabetes walks hosted community barbecues and held a holiday toy drive petitioner’s employees were not required to participate in these activities some employees would occasionally volunteer to participate and on other occasions employees would be paid to participate during work hours mr davies also testified that petitioner was a not-for-profit corporation which to him meant that if there was money remaining after petitioner paid wages and taxes made necessary purchases and paid other expenses it would be given away however mr davies said that petitioner was usually in the red and that the owners usually had to contribute additional money petitioner had employees in and and employees in mr davies determined salaries during the years at issue the shareholders’ salaries far exceeded the salaries paid to any other employees mr cowen was paid dollar_figure dollar_figure and dollar_figure during and respectively mr davies was paid dollar_figure dollar_figure and dollar_figure during and respectively in addition to their salaries petitioner made payments for its shareholders’ automobiles in the amounts of dollar_figure dollar_figure and dollar_figure during and respectively petitioner’s manager its highest paid nonshareholder employee was paid dollar_figure dollar_figure and dollar_figure in and respectively mrs davies was paid dollar_figure dollar_figure and dollar_figure during and respectively petitioner’s other employees made an average of dollar_figure dollar_figure and dollar_figure during and respectively petitioner filed timely tax returns for the years at issue claiming deductions for various expenses which respondent disallowed pursuant to sec_280e in a notice_of_deficiency mailed to petitioner on date opinion the sole issue in this case is whether respondent properly disallowed petitioner’s deductions pursuant to sec_280e petitioner bears the burden of proving that respondent’s determination of the deficiencies set forth in the notice_of_deficiency is incorrect see rule a 290_us_111 sec_162 generally allows a taxpayer to deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_280e however is an exception to the general_rule of sec_162 it provides that n o deduction shall be allowed for any amount_paid or incurred during the taxable_year in carrying on any trade_or_business if such trade_or_business or the activities which comprise such trade_or_business consists of trafficking in controlled substances within the meaning of schedule i and ii of the controlled substances act which is prohibited by federal_law or the law of any state in which such trade_or_business is conducted the application of sec_280e rests on the presence of three key elements trade_or_business trafficking and a controlled substance for ease of discussion we will address these elements in reverse order i controlled substance drug enforcement administration regulations list marijuana as a schedule i controlled substance for purposes of the csa c f_r sec d petitioner stipulated that it was in the business of distributing marijuana and that marijuana was a controlled substance within the meaning of schedule i of the csa prohibited by federal_law during the years at issue petitioner advances numerous arguments as to why marijuana should no longer be considered a schedule i controlled substance we reject these arguments marijuana was a schedule i controlled substance during the years at issue as recently stated by the court_of_appeals for the ninth circuit to which an appeal in this case would lie t he only question congress allows us to ask is whether marijuana is a controlled substance ‘prohibited by federal_law ’ if congress now thinks that the policy embodied in sec_280e is unwise as applied to medical marijuana sold in conformance with state law it can change the statute we may not 792_f3d_1146 9th cir aff’g 139_tc_19 ii trafficking petitioner argues that its actions cannot be considered trafficking for purposes of sec_280e because its activities were not illegal under california law petitioner claims that this conclusion is supported by memoranda issued by the department of justice doj on date and date and guidance issued by the financial_crimes_enforcement_network fincen on date we have previously held the sale of medical marijuana pursuant to california law constitutes trafficking within the meaning of sec_280e olive v commissioner t c pincite a california medical marijuana dispensary’s dispensing of medical marijuana pursuant to the cua was ‘trafficking’ within the meaning of sec_280e champ t c pincite doj memoranda and fincen guidance released after the years at issue that represent exercises of prosecutorial discretion do not change the result in this case petitioner regularly bought and sold marijuana this activity constitutes trafficking within the meaning of sec_280e even when permitted by state law see champ t c pincite iii trade_or_business we find that petitioner engaged in the sale of marijuana in champ we held that the taxpayer’s caregiving services and provision of medical marijuana were separate trades_or_businesses for purposes of sec_280e and that the taxpayer could deduct the expenses attributable to its caregiving services id pincite petitioner argues that the taxpayer in champ was a single entity involved in two distinct activities which have been misconstrued as two separate businesses petitioner claims that the tax_court erred in champ in finding that the taxpayer’s primary business was caregiving because an entity may not be a caregiver under california law petitioner asserts that the taxpayer in champ was merely an entity doing charitable work petitioner’s interpretation of champ is incorrect in champ the taxpayer operated a community center for members with debilitating diseases including aids and cancer id pincite the taxpayer’s executive director had years of experience in health services as a coordinator of a statewide program that trained outreach workers in aids prevention work id the services the taxpayer provided included five support groups that met weekly or biweekly daily lunches for low-income members hygiene supplies one-on-one consultations with counselors to discuss benefits health housing safety and legal issues biweekly masseuse services social events on fridays and saturdays monthly field trips online access encouraging members to participate in political activities and instructing members on various topics id pincite members paid the taxpayer a membership fee for the right to receive extensive services and medical marijuana id pincite the membership fee was an amount the taxpayer’s management estimated to be about equal to the cost of providing the foregoing services and the cost of the fixed amount of medical marijuana the taxpayer supplied to each of its members id champ did not involve a determination as to whether the taxpayer qualified as a caregiver for purposes of california law but instead determined that the taxpayer was involved in two distinct trades_or_businesses for purposes of the application of sec_280e we determined that the taxpayer was involved in two separate businesses--providing services and providing medical marijuana to its members the fact that we labeled the services the taxpayer provided as caregiving is insignificant we could have called them social services or simply services and our conclusion would have remained the same the crucial determination in champ was that the taxpayer was engaged in two separate trades_or_businesses and this is what allowed the taxpayer to deduct a portion of its expenses in order to be engaged in a trade_or_business for purposes of sec_162 a taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit olive v commissioner t c pincite the parties stipulated that petitioner was in the business of distributing medical marijuana aside from the sale of medical marijuana petitioner’s only other source_of_income was the sale of books t-shirts and other items on the basis of the evidence presented we cannot determine what percentage of petitioner’s income was from the sale of medical marijuana and what percentage was from the sale of other items because of the parties’ stipulation we find that the sale of medical marijuana was petitioner’s primary source_of_income and that the sale of any other item was an activity incident to its business of distributing medical marijuana see id we find that petitioner was engaged in one business--the business of selling medical marijuana california law prohibits the distribution of marijuana for profit and it was emphasized at trial and on brief that petitioner was not operated for profit see cal health safety code sec whether petitioner was operated in accordance with california law’s restrictions on profiting from the distribution of marijuana is not an issue before us and it does not affect our finding that petitioner was engaged in the business of distributing marijuana for purposes of sec_280e there is no doubt that mr davies incorporated petitioner to produce income in fact it was clear from mr davies’ testimony that he entered into the medical marijuana business in order to cure his family’s financial difficulties mr davies and the other shareholders received wages well in excess of those paid to petitioner’s other employees and the payment of such wages would not have been possible if petitioner had not had income on the basis of the foregoing we find that petitioner was involved in the trade_or_business of trafficking in a controlled substance within the meaning of the csa that was prohibited by law during the years at issue we hold that sec_280e prohibits petitioner from deducting any amounts paid_or_incurred during the years at issue in connection with its trade_or_business that respondent disallowed we have considered all remaining arguments the parties made including those in petitioner’s briefing and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
